 Case 3:19-cv-02444-M-BN Document 25 Filed 05/18/20       Page 1 of 1 PageID 430



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

LORI DAVIS and JAMES DAVIS,          §
                                     §
      Plaintiffs,                    §
                                     §
V.                                  §       No. 3:19-cv-2444-M-BN
                                     §
WELLS FARGO BANK, N.A.               §
                                     §
      Defendant.                     §


          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and

Recommendations in this case on April 23, 2020. See Dkt. No. 22. No objections were

filed. The District Court reviewed the proposed Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions and Recommendation of the United States Magistrate Judge.

      SO ORDERED this 18th day of May, 2020.
